UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
THOMAS LEROY BROWN,                 )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )        Civil Action No. 14-0264 (EGS)
                                    )
COURT SERVICES AND OFFENDER         )
SUPERVISION AGENCY,                 )
                                    )
                  Defendant.        )
___________________________________ )

                                  MEMORANDUM OPINION

       On April 8, 2014, the defendant filed a motion to dismiss or for summary judgment [ECF

No. 5]. The Court issued an Order [ECF No. 6] advising the plaintiff of his obligations under the

Federal Rules of Civil Procedure and the local rules of this Court to respond to the motion.

Specifically, the Order warned the plaintiff that, if he did not file his opposition by May 9, 2014,

the Court would treat the motion as conceded. To date, the plaintiff neither has filed an

opposition nor has requested more time to do so. Therefore, the Court will grant the defendant’s

motion as conceded and dismiss this action.


       An Order accompanies this Memorandum Opinion.


                                                 Signed: EMMET G. SULLIVAN
                                                         United States District Judge

                                                 Dated:    June 30, 2014